UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1870


NANCY CHRISTINE WILSON,

                 Plaintiff - Appellant,

            v.

ROBERT M.    GATES,   Secretary   United    States   Department   of
Defense,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-01074-RDB)


Submitted:   April 15, 2011                      Decided:   May 3, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark W. Howes, LAW OFFICES OF MARK W. HOWES, LLC, Annapolis,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Melanie L. Glickson, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Nancy   Christine         Wilson       appeals     the    district      court’s

order       dismissing         her        civil        action      alleging        employment

discrimination.          On appeal, she argues that the district court

erred      in   granting       her   former           employer’s       motion    for    summary

judgment.         We review orders granting summary judgment de novo,

applying the same legal standards as the district court, Nguyen

v. CNA Corp., 44 F.3d 234, 236 (4th Cir. 1995), and our review

of   the    record      reveals      no    reversible          error.      Accordingly,      we

affirm for the reasons stated by the district court.                               Wilson v.

Gates,      No.    1:09-cv-01074-RDB          (D.        Md.    June     29,     2010).     We

dispense        with    oral     argument         because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       AFFIRMED




                                                  2